DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,360,744 B1 in view of Ho et al. (“Ho”, US 10074224 B2, IDS).  	In particular, the patent inventive scope encompasses the inventive scope of the instant application (i.e., comparing obtain an obtain  biometric identifier to another biometric identifier for matching verification authentication purposes to see if a visitor should gain access to a home. While patent does not specify that the visitor is verified to check if the visitor is related a request of home service for a home.  	Ho discloses, in Col. 25, lines 50-56; Col. 26, lines 4-40; Fig. 4A, the concept of comparing first identifying data to another identifying data to if both identifying data matches to permit access of a service providing individual. Notice that Ho discloses, verification via biometric data, see Col. 14, line 30 through Col. 15, line 17; Fig. 3. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of comparing first identifying data to another identifying data to if both identifying data matches to permit access of a service providing individual as taught by Ho, into the system of the patent, with the motivation to enhance the authorized accessing features of the system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Davis et al. (“Davis”, US 10,217,068 B1) and Nonaka et al. (US 2007/0168674 A1, IDS).  	1) Regarding claims 1 and 9, Ho discloses a system (Figs. 5-6; Fig. 13; Fig. 20) comprising: 	one or more computers (Fig. 6: server 609; Fig. 20 server 2009) and one or more storage devices storing instructions that are operable (Col. 12, line 61 though Col. 13, line 20; Col. 31, line 34 through Col. 32, line 16 with reference to Fig. 24), when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 	As per the limitation providing a request for service at a home; and receiving, in response to the request for service at the home, an indication of home service to be performed by a home service provider at the home. 	Ho discloses, in Col. 23, lines 12-21; Col. 25, line 50 through Col. 27, line 5; Figs. 13 and 22A-C, the concept of verifying the identity of a service provider arriving to a home, which suggest that the home owner as requested a service to be performed at the house. 	Davis discloses, in Col. 2, lines 2-20, the concept of requesting a service of a service provider and establishing identification and access protocol for a service personnel performing the service based on the request received. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of requesting a service of a service provider and establishing identification and access protocol for a service personnel performing the service based on the request received as taught by Davis, into the system as taught by Ho, with the motivation to enhance the service providing and authentication features of the system. 		As per the limitation obtaining a first biometric identifier of a visitor that arrived at the home; 	determining whether the first biometric identifier of the visitor that arrived at the home matches a second biometric identifier of the home service provider. 	As addressed above Ho discloses the concept of verifying the identity of a service provider arriving to a home, which suggest that the home owner as requested a service to be performed at the house. 	Ho also discloses, in Col. 23, lines 12-21 with reference to Figs. 5-6 and 20, the concept of comparing currently received biometric data (corresponding to first biometric identifier) to stored biometric data (corresponding to second biometric identifier) to permit access to a home. 	Therefore, Ho system suggest that the service provider can be authenticated via biometric data. 	Nonaka discloses, in ¶0290-296; ¶0723, the concept authenticating a service providing visitor my comparing currently received biometric data to prestored biometric data. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept authenticating a service providing visitor my comparing currently received biometric data to prestored biometric data as taught by Nonaka, into the system as taught by Ho and Davis, with the motivation to enhance the service providing and authentication features of the system. 	 	As per the limitation based on determining that the first biometric identifier of the visitor that arrived at the home matches the second biometric identifier of the home service provider, providing the visitor access to the home (Ho: Col. 23, lines 12-21; Nonaka: ¶0296). 	2) Regarding claims 2 and 10, Ho, Davis and Nonaka teach wherein receiving, in response to the request for service at the home, an indication of home service to be performed by a home service provider at the home comprises: 	receiving the second biometric identifier of the home service provider (Nonaka: ¶0292). 	3) Regarding claims 3 and 11, as per the limitation wherein determining whether the first biometric identifier of the visitor that arrived at the home matches a second biometric identifier of the home service provider comprises: 	providing the first biometric identifier of the home service provider to a server that stores the second biometric identifier of the home service provider; and receiving, from the server, an indication whether the first biometric identifier matches the second biometric identifier of the home service provider. 	Ho discloses, in Col. 12, line 61 through Col. 13, line 63, the concept of storing biometric at the server and receiving current biometric for authentication of a person via biometric matching to permit access. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement authenticating the service providing visitor via the server, with the motivation to enhance the authorized access features of the system. 	4) Regarding claims 8 and 16, Ho, Davis and Nonaka teach wherein the first biometric identifier represents at least one of a face of the home service provider or voice of the home service provider (Ho: Col. 6, lines 36-51). 	5) Regarding claim 17, Ho, Davis and Nonaka with the same motivation to combine, as presented in the rejection of claims 1 and 9, teach a non-transitory computer-readable medium (Ho: Col. 31, line 51 through Col, 32, line 16 with reference to Fig. 24: memory) storing software comprising instructions executable by one or more computers (Ho: Col. 31, line 51 through Col, 32, line 16)  which, upon such execution, cause the one or more computers to perform operations comprising: 	providing a request for service at a home (see analysis of the rejection of claims 1 and 9); 	receiving, in response to the request for service at the home, an indication of home service to be performed by a home service provider at the home (see analysis of the rejection of claims 1 and 9); 	obtaining a first biometric identifier of a visitor that arrived at the home (see analysis of the rejection of claims 1 and 9); 	determining whether the first biometric identifier of the visitor that arrived at the home matches a second biometric identifier of the home service provider (see analysis of the rejection of claims 1 and 9); and 	based on determining that the first biometric identifier of the visitor that arrived at the home matches the second biometric identifier of the home service provider, providing the visitor access to the home (see analysis of the rejection of claims 1 and 9). 	6) Regarding claim 18, see analysis of the rejection of claims 2 and 10. 	7) Regarding claim 19, see analysis of the rejection of claims 3 and 11.
Claim(s) 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Davis and Nonaka, and in further view of Avery IV et al. (“Avery”, US 6971029 B1, IDS). 	1) Regarding claims 4 and 12, as per the limitation wherein based on determining that the first biometric identifier of the visitor that arrived at the home matches the second biometric identifier of the home service provider, providing the visitor access to the home comprises obtaining a first code provided by the visitor, and determining that the first code provided by the visitor corresponds to a second code previously associated with the home service provider, and providing the visitor access to the home is based on determining that the first code provided by the visitor corresponds to the second code previously associated with the home service provider. 	Avery discloses, in Col. 2, lines 47-59, the concept of storing biometric data and associated visitor identification code to verification purposes of the visitor involving via verifying that the biometric data and the identification code of visitor match and profile of the visitor. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of storing biometric data and associated visitor identification code to verification purposes of the visitor involving via verifying that the biometric data and the identification code of visitor match and profile of the visitor as taught by Avery, into the system as taught by Ho, Davis and Nonaka, with the motivation to enhance the authorized access features of the system. 	2) Regarding claims 5 and 13, Ho, Davis, Nonaka and Avery teach the operations comprising transmitting the second code to a mobile computing device associated with the home service provider (Avery: Fig. 1, Col. 6, lines 22-51). 	3) Regarding claim 20, with consideration of the motivation to combine the teachings by Avery, in the rejection of claims 4 and 12, see analysis of the rejection of claims 4 and 12.
Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Davis and Nonaka, and in further view of Schoenfelder et al. (“Schoenfelder”, US 2015/0194000 A1, IDS). 	1) Regarding claim 7 and 15, as per the limitation the operations comprising: 	determining whether the visitor enters an area of the home not associated with the service to be provided by the home service provider; and based on determining whether the visitor enters the area of the home not associated with the service to be provided by the home service provider, providing, to a computing device of a resident of the home, an alert notification indicating that the visitor entered the area of the home not associated with the service to be provided by the home service provider. 	Schoenfelder discloses, in ¶0057, the concept of monitoring a visitor location within a building and determining that the visitor trying to access another access point (corresponding to entering a area not associated with the scheduled visit) and providing corresponding alert. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of monitoring a visitor location within a building and determining that the visitor trying to access another access point and providing corresponding alert as taught by Schoenfelder, into the system as taught by Ho, Davis and Nonaka, with the motivation to enhance the security features of the system.
Allowable Subject Matter
Claim(s) 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Examiner note that any pending double patent rejections must be addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 	US 20150167995 A1, system monitoring a service provider’s access to a home via biometric methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684